     Case 2:20-cv-00528-AMM-HNJ Document 18 Filed 08/26/21 Page 1 of 2                      FILED
                                                                                   2021 Aug-26 AM 11:23
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

JOHNATHAN M. JONES,                        )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No. 2:20-cv-00528-AMM-HNJ
                                           )
JEFFERY BEST,                              )
                                           )
      Defendant.                           )

                   MEMORANDUM OPINION AND ORDER

      The magistrate judge entered a report on July 13, 2021, recommending the

defendant’s motion for summary judgment be denied. Doc. 17. Although the

parties were advised of their right to file specific written objections within fourteen

days, no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report

is hereby ADOPTED and the recommendation is ACCEPTED. Accordingly, the

court ORDERS that the defendant’s motion for summary judgment is DENIED.

This matter is REFERRED to the magistrate judge for further proceedings.
Case 2:20-cv-00528-AMM-HNJ Document 18 Filed 08/26/21 Page 2 of 2




DONE and ORDERED this 26th day of August, 2021.



                           _________________________________
                           ANNA M. MANASCO
                           UNITED STATES DISTRICT JUDGE




                                2
